Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to rejections made under 103 have been fully considered but are not persuasive. Applicant argues that “Colodny is not in the same field of endeavor as the claimed invention”. Examiner respectfully disagrees with the applicant’s interpretation of the bounds of the claimed invention. Applicant argues that Colodny is in the field of endeavor of   “receiving itinerary information and user information for a reservation for a user where the user has opted to acquire lost item protection," and the claimed invention is in the field of endeavor of "computerized systems and methods for time-based split shipping partially delayed orders" which are very narrow interpretation.   Both Colodny and the claimed invention are in the field of shipping:  See Claim 1 “A computer-implemented system for time- based split shipping partially delayed orders” and Colodny (see at least [0006] If the lost item is found, a shipper may be notified and shipping information may be transmitted to the establishment and the client to notify them that the lost item has been found and when it will be returned to the client. For example, a website may be used to report, query, and notify clients of the existence of a lost item).
Applicant further argues that Colodny and Ramey cannot be combined (Remarks page 13). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). All of the knowledge Colodny and Ramey are within the level of ordinary skill in the art.  Moreover, both Colodny and Ramey provide an alert to a user and based upon the level of skill displayed in the references, it would be obvious to modify the base system in such a manner which could have been implemented through routine engineering producing predictable results.  Applicant did not specifically dispute the motivational statement to combine Ramey and Colodny.  Moreover, applicant makes the factual statement without providing a support that “is it impossible to incorporate a clickable notification UI element into a physical light”. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Furthermore, the alert features of Colodny and Ramey do not have to be able to be combine in their specific structures.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Applicant further argues “it would change the principle of operation of Ramey." Examiner respectfully disagrees. Applicant appears to be referencing In re Ratti, 270 F.2d 810 (CCPA 1959).  The term "principle of operation" actually relates to the basic principles under which the prior art device was designed to operate. Id. at 813.  In Ratti, the primary reference was an oil seal that required rigidity for proper operation.  However, the proposed modification was to imbue it with resiliency properties, thus making it no longer rigid.  Ratti set a two-prong test for and second, if the combination would change the basic principles under which the prior art was designed to operate.  Id. at 813, 352. Here, no significant reconstruction or redesign is required because the notifications in Ramey are capable of all of the claimed features as well as the others disclosed by the references.   Secondly, no basic principles are being altered, because the notification is still occurring, the only difference is the notification is modified by the clickable feature. Ramey’s preference for notification does not render Applicant's claims patentable when viewed with the other references.  
As set forth above, references need not be capable of physical combination in order to show obviousness. In re Etter, 756 F.2d 852, 859 (Fed. Cir. 1985) (en banc); see also In re Andersen, 391 F.2d 953,958 (CCPA 1968)("There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit .... Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."). The Examiner has not proposed to substitute or physically combine prior art structures in rejecting the method of claim 1. Here the applicant have failed to present adequate evidence that the suggested combination would require a substantial reconstruction and redesign of the elements shown in Ramey as well as change the basic principle of operation under which Ramey was designed to operate.
Moreover, the holding in Ratti must be considered in light of the Supreme Court's later guidance in KSR Int 'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Whether a patent claiming the combination of prior art elements is obvious is determined by whether the improvement is more than the predictable use of prior art elements according to their established functions. KSR, 550 U.S. at 417. "Often, it will be necessary for a court to look to interrelated teachings of multiple Id. at 418. "[F]amiliar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420.  That is the case here.  Accordingly, the rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramey et al. (US 7,984.809 B1) in view of McVaugh et al (US 20170320102 A1 ) in view of Tian et al. (US 8,560,461 B1) in view of Kritchevsky  (US 9.248,965 B1) in further view of Colodny et al. (US 2017/0221162 A1)
As per claim 1, Ramey teaches:
A computer-implemented system for time-based split shipping partially delayed orders, the system comprising: a network interface connected to two separate devices; one or more memory devices storing instructions; and one or more processors configured to execute the instructions to: display, via a first user interface for a first display, a representation of one or more cells in a sorting apparatus; ( Col.4, lines 5- 37, Col.5, Lines 39-50, the indicator may be textual or graphical directions displayed on a monitor of a computer )
 send a first indication to a second user interface for a second display instructing which of the one or more cells in the sorting apparatus to add items from an order to; (Col.2 lines 40-61, For a given unsorted item, the control system may cause an indicator to indicate to which of Such sorting slots the given item is to be placed, thereby sorting the item to its respective shipment. For example, the control system may, in response to an item identifier being read or Scanned into the control system, activate an indicator associated with a sorting slot to indicate to an agent that the Sorting slot is where the unit is to be placed.)
While Ramey teaches determine that the order is occupying the one or more cells in the sorting apparatus (Col.10, lines 30-48, Col.13, lines 28-44),  Ramey does not teach occupying the one or more cells in the sorting apparatus for a predetermined amount of time, however, this is taught by McVaugh (par. 55, WMS interface module 330 further includes a DRSAS event reporter 334 , which reports such events as last item of a group to arrive at a sort destination area, dwell time exceeded (i.e. , incomplete groupings of items lingering at a sort destination area beyond a specified time window or threshold ), vehicle jams or stoppages, destination sort areas available ,etc . Optionally , WMS interface 330 includes an alert scheduler 336 by which , for example, operation of the annunciator system 160 is initiated to enforce the event annunciation rules 244 (FIG.2) residing in the memory 204 of WMS 200, fig. 7, Par.130). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Ramey’s predetermined amount of time (Col.10, lines 30-48,) with McVaugh’s predetermined amount of time feature for the same reasons its useful in McVaugh-namely, to activates, at 718 one or more visual indicator (s) according to a first annunciating and/or alerting mode until the event is resolved (Par.130). Both Ramey and 
Ramey further teaches in response to the determination that the order is occupying the one or more cells in the sorting apparatus, modify an appearance of one of shape or color of the one or more cells associated with the order and provide an alert via the first user interface for the first display;  -2-Application No.: 16/299,619 Attorney Docket No. 14904.0013-00000( Col.10, lines 4-48, The control system also causes indicator 470c to illuminate a red light, which indicates that the corresponding shipment in slot 410c is of urgent priority. Additionally, the control system causes indicators 470d and 470b to illuminate a blinking red light (e.g., a series of illuminations), which indicates that the corresponding shipments in slot 410d and 410b are of extremely urgent priority. The prioritized indications may indicate to an agent an order in which shipments should be removed from their respective shipment sorting slots for additional processing (e.g., packing, gift wrapping, etc.). Additionally, such prioritized indications may also enable a management entity to gain visibility into whether agents are removing the highest priority shipments before moving lower priority shipments. The control system may change the illumination of the indicator from green to red, Col.14, lines 20-28, specific colors,Col.12 lines 9-19, processing threshold ) Ramey does not teach occupying the one or more cells in the sorting apparatus for the predetermined amount of time, however, this is taught by McVaugh (par. 55, WMS interface module 330 further includes a DRSAS event reporter 334 , which reports such events as last item of a group to arrive at a sort destination area , dwell time exceeded (i.e., incomplete groupings of items lingering at a sort destination area beyond a specified time window or threshold ), vehicle jams or stoppages, destination sort areas available, etc. Optionally , WMS interface 330 includes an alert scheduler 336 by which , for example , operation of the annunciator system 160 is initiated to enforce the event annunciation rules 244 (FIG.2) residing in the memory 204 of WMS 200, fig. 7, Par.130). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Ramey’s predetermined amount of time (Col.10, lines 30-48) with McVaugh’s predetermined amount of time feature for the same reasons its useful in McVaugh-namely, to activates, at 718 one or more visual indicator (s) according to a first annunciating and/or alerting mode until the event is resolved (Par.130). Both Ramey and McVaugh deal with issuing alerts to direct sortation in the order fulfilment art.  Based on the level of skill displays in the references, the substitution of Ramey’s predetermined time with McVaugh predetermined amount of time can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
While  Ramey teaches the alert includes the notification (Col.10, lines 4-48, ) Ramey  does not teach to split the order, however, this is taught by Tian ( Col.5, lines 20-44 , abstract, Col.19 Lines 50-61) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the order splitting  feature for the same reasons it’s useful in Tian-namely, to meet transportation schedules with packed shipment sets ready just in time (Col.19 Lines 60-61). Both Ramey and Tian deal with sorting orders in the order fulfilment art.  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Ramey does not teach clickable notification, however, this is taught by Colodny (Par.71, Upon receipt of the notification, the client may simply click the option directly from the notification on the client's computing device without having to sign-on to a website or contact the recovery server.par.88) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the clickable notification feature for the same reasons it’s useful in Colodny-namely, to click the option directly from the notification without having to sign on to a website or contact the recovery server (par.71). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable. 
while Ramey teaches send an indication to the first user interface for a first display; receive an indication; (Col.10, Line 13-63, Col.2 lines 40-61) Ramey does not teach split the order, however, this is taught by Tian ( Col.5, lines 20-44 , abstract, Col.19 Lines 50-61) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the splitting  feature for the same reasons it’s useful in Tian-namely, to meet transportation schedules with packed shipment sets ready just in time ( col.19 Lines 60-61). Both Ramey and Tian deal with sorting orders in the order fulfilment art.  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
-2-Application No.: 16/299,619Attorney Docket No. 14904.0013-00000 While Remey teaches the receive a second indication, the notification (Col.10, lines 4-48), Kritchevsky teaches responsive to sending the notification, send an indication from a manager computer ( Col.8 lines 5-60 Upon receiving the object change notification, the inventory management system 203 will specify a destination to be associated with the new container and will begin instructing the agent 202 to begin placing items destined for the specified destination into the new container as part of the item processing) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the indication from the manager feature for the same reasons it’s useful in Kritchevsky -namely, allows at least one agent 202 to receive instructions from an inventory management system 203 for processing items (Col.5 Lines 42-43). Both Ramey and Kritchevsky deal with sorting orders in the order fulfilment art.  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable. Ramey does not teach split the order, however, this is taught by Tian (Col.5, lines 20-44, abstract, Col.19 Lines 50-61) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the splitting feature for the same reasons it’s useful in Tian-namely, to meet transportation schedules with packed shipment sets ready just in time (col.19 Lines 60-61). Both Ramey and Tian deal with sorting orders in the order fulfilment art.  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
Ramey further teaches send a third indication to the second user interface for the second display to complete the one or more cells associated with the order (Col.3, lines 8-24, Col.7 lines 19-40, Col.2 lines 40-66, Col.8 line 4-48, push  through operation )
While Ramey teaches the order to be allocated to at least one of a new cell in the sorting apparatus or another sorting apparatus (Col.2 lines 50-63) ; Ramey does not teach split shipping and create a new order with remaining items, however, this is taught by Tian (Col.5, lines 20-44, col.8 lines 51-55 while in other embodiments the shipment splitting analyzer may split Such item packages, but may be configured to ensure that the related items are included in a same shipment set (e.g., by representing two or more related items with a single virtual item identifier) Fig.6 E-F, Col.12 lines 60-64, Col.3 lines 5-42) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the splitting feature for the same reasons it’s useful in Tian-namely, to meet transportation schedules with packed shipment sets ready just in time ( col.19 Lines 60-61).  Both Ramey and Tian deal with sorting orders in the order fulfilment art.  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
 Ramey  further teaches provide instructions to a machine to move the items from the one or more cells associated with the order to an area for packinq  (Col.4 lines 12-36, Col.4-5 lines 65-16)

As per claim 2, Ramey in view of McVaugh, Tian, Kritchevsky, and Colodny teaches Claim 1. Ramey further teaches: 
wherein the first user interface for the first display and the second user interface for the second display are displayed on one of a smart phone, a tablet, a laptop, or other computer device.  (Col.2 line50-52, Col.10, Line 13-16, Col.6-7 lines 60- 2)

As per claim 3, Ramey in view of McVaugh, Tian, Kritchevsky, and Colodny teaches Claim 1. Ramey further teaches:
wherein the first user interface for the first display is  configured to be depicted on the manager computer.  (Col.10, Line 13-16, Such prioritized indications may also enable a management entity to gain visibility into whether agents are removing the highest priority shipments before moving lower priority shipments. Col.10 lines 52-63, control system 190 may perform the method of FIG. 5 to manage operations on the rebin side of a shipment sorting unit, such as shipment sorting unit 400 described above) 

As per claim 4, Ramey in view of McVaugh, Tian, Kritchevsky, and Colodny teaches Claim 1. Ramey further teaches:
wherein the second user interface for the second display is depicted on a user device associated with a worker.  (Col.6-7 lines 60- 2, agent )

As per claim 5, Ramey in view of McVaugh, Tian, Kritchevsky, and Colodny teaches Claim 1. Ramey further teaches:
While Ramey teaches the order is occupying the one or more cells -3-Application No.: 16/299,619 Attorney Docket No. 14904.0013-00000in the sorting apparatus after assigning the order to the one or more cells.  ( Col.12 lines 9-22, processing threshold , Col.10, lines 30-48, time threshold,  priority, Col.2 lines 50-63) Ramey does not teach a timer for determining an amount of time, however, this is taught by McVaugh (par. 55, WMS interface module 330 further includes a DRSAS event reporter 334 , which reports such events as last item of a group to arrive at a sort destination area , dwell time exceeded (i.e., incomplete groupings of items lingering at a sort destination area beyond a specified time window or threshold ), vehicle jams or stoppages, destination sort areas available, etc. Optionally , WMS interface 330 includes an alert scheduler 336 by which , for example , operation of the annunciator system 160 is initiated to enforce the event annunciation rules 244 (FIG.2) residing in the memory 204 of WMS 200, fig. 7, Par.130). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Ramey’s  with McVaugh’s amount of time feature for the same reasons its useful in McVaugh-namely, to activates, at 718 one or more visual indicator (s) according to a first annunciating and/or alerting mode to direct sortation (Par.130). Both Ramey and McVaugh deal with issuing alerts to direct sortation in the order fulfilment art.  Based on the level of skill displays in the references, the substitution of Ramey’s amount of time with McVaugh’s amount of time can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 6, Ramey in view of McVaugh, Tian, Kritchevsky, and Colodny teaches Claim 1. 
Ramey in view of McVaugh and Tian teaches the predetermined amount of time as cited in Claim 1 above. 
Ramey in view of McVaugh does not teach thirty minutes. However, It would have been prima facie obvious to one of ordinary skill in the art before the filing date to optimize within the prior art conditions or through routine experimentation because only routine experimentation requires the 30 minutes. Moreover, the specification does not give a description for this limitation nor has a specific reason on the predetermined amount of time has to be 30 min.  (See specification par. 77, the threshold of the pre-determined amount of time is 30 minutes.)  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05).

As per claim 7, 
wherein the one or more processors are further configured to execute the instructions to: determine that the order is occupying the one or more cells in the sorting apparatus ( Col.6 lines 28-48, Col. 10 line 30-48,) Ramey does not teach occupying the one or more cells in the sorting apparatus for a predetermined amount of time, however, this is taught by McVaugh (par. 55, WMS interface module 330 further includes a DRSAS event reporter 334 , which reports such events as last item of a group to arrive at a sort destination area , dwell time exceeded (i.e., incomplete groupings of items lingering at a sort destination area beyond a specified time window or threshold ), vehicle jams or stoppages, destination sort areas available, etc . Optionally , WMS interface 330 includes an alert scheduler 336 by which , for example, operation of the annunciator system 160 is initiated to enforce the event annunciation rules 244 (FIG.2) residing in the memory 204 of WMS 200, fig. 7, Par.130). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Ramey’s predetermined amount of time (Col.10, lines 30-48,) with McVaugh’s predetermined amount of time feature for the same reasons its useful in McVaugh-namely, to activates, at 718 one or more visual indicator (s) according to a first annunciating and/or alerting mode to direct sortation (Par.130). Both Ramey and McVaugh deal with issuing alerts to direct sortation in the order fulfilment art. Based on the level of skill displays in the references, the substitution of Ramey’s predetermined amount of time with McVaugh predetermined amount of time can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Ramey teaches in response to an affirmative determination that the order is occupying the one or more cells in the sorting apparatus, modify an appearance of the one or more cells associated with the new order and provide an alert via the first user interface for the first display; (Col.10, lines 4-48, The control system also causes indicator 470c to illuminate a red light, which indicates that the corresponding shipment in slot 410c is of urgent priority. Additionally, the control system causes indicators 470d and 470b to illuminate a blinking red light (e.g., a series of illuminations), which indicates that the corresponding shipments in slot 410d and 410b are of extremely urgent priority. The prioritized indications may indicate to an agent an order in which shipments should be removed from their respective shipment sorting slots for additional processing (e.g., packing, gift wrapping, etc.). Additionally, such prioritized indications may also enable a management entity to gain visibility into whether agents are removing the highest priority shipments before moving lower priority shipments. The control system may change the illumination of the indicator from green to red, Col.14, lines 20-28, specific colors,Col.12 lines 9-19) Ramey does not teach occupying the one or more cells in the sorting apparatus for the predetermined amount of time, however, this is taught by McVaugh (par. 55, WMS interface module 330 further includes a DRSAS event reporter 334 , which reports such events as last item of a group to arrive at a sort destination area , dwell time exceeded (i.e., incomplete groupings of items lingering at a sort destination area beyond a specified time window or threshold ), vehicle jams or stoppages, destination sort areas available, etc. Optionally , WMS interface 330 includes an alert scheduler 336 by which , for example , operation of the annunciator system 160 is initiated to enforce the event annunciation rules 244 (FIG.2) residing in the memory 204 of WMS 200, fig. 7, Par.130). It would be obvious to one of the ordinary skill in the art before the filing date to substitute Ramey’s predetermined amount of time (Col.10, lines 30-48) with McVaugh’s predetermined amount of time feature for the same reasons its useful in McVaugh-namely, to activates, at 718 one or more visual indicator (s) according to a first annunciating and/or alerting mode until the event is resolved (Par.130). Both Ramey and McVaugh deal with issuing alerts to direct sortation in the 

While Ramey teaches send a fourth notification; (Col.10, Line 13-63, Col.2 lines 40-61), Ramey does not teach split the new order; however, this is taught by Tian ( Col.5, lines 20-44, abstract, Col.19 Lines 50-61) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the splitting  feature for the same reasons it’s useful in Tian-namely, to meet transportation schedules with packed shipment sets ready just in time ( col.19 Lines 60-61).  Both Ramey and Tian deal with sorting orders in the order fulfilment art.  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.
Ramey further teaches send a fifth indication to the second user interface for the second display to complete the one or more cells associated with the new order (Col.3, lines 8-24, Col.7 lines 19-40, Col.2 lines 40-66, Col.8 line 4-48, push  through operation)
Ramey  teaches  allocated to at least one of a second new cell in the sorting apparatus or another sorting apparatus (Col.2 lines 40-66) 
Ramey does not teach: the new order, split shipping and create a second new order with remaining items from the new order, however, this is taught by Tian (Col.5, lines 20-44, Col.8 lines 51-55 while in other embodiments the shipment splitting analyzer may split Such item packages, but may be configured to ensure that the related items are included in a same shipment set (e.g., by representing two or more related items with a single virtual item identifier) Fig.6 E-F, Col.12 lines 60-64, Col.3 lines 5-42, Col.19 Lines 50-61) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the splitting  feature for the same reasons it’s useful in Tian-namely, to meet transportation schedules with packed shipment sets ready just in time ( col.19 Lines 60-61). Both Ramey and Tian deal with sorting orders in the order fulfilment art.   The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of combination were predictable.

Claims 8-20 recite similar limitations as claims 1-7, therefore they are rejected under the same rationales. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                                     

/DANIEL VETTER/Primary Examiner, Art Unit 3628